DETAILED ACTION
	This action is responsive to 08/06/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,114,067 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant 
Claim Set A: US Patent 11,114,067 B2
Claim set B: US Application 17/444,604
1. A display device comprising: a housing; a display;
1. A display device comprising: a housing; a display;
a roller disposed inside the housing, wherein the roller is configured to rotate in a first direction for the display to be wound around the roller or in a second direction for the display to be unwound around the roller;

a controller configured to: cause the display to display content in a region of the display that is extended to a first length from the housing when in a partial view mode,
and a controller configured to: cause the display to display content in a region of the display that is extended to a first length from the housing when in a partial view mode,
wherein an extended length of the display to be extended from the housing is variable,
wherein an extended length of the display to be extended from the housing is variable,
wherein the partial view mode is entered in response to receiving a command activating a frame mode,
wherein the partial view mode is entered in response to receiving a command activating a first mode,
And cause the display to display a black background in the region of the display when in the frame mode.
and cause the display to display a black background in the region of the display when in the first mode.
2. The display device of claim 1, wherein the controller is configured to control the roller to change the extended length of the display when entering the partial view mode.
2. The display device of claim 1, wherein the extended length of the display is changed when entering the partial view mode.  
3. The display device of claim 2, wherein the controller is configured to control the roller to change the extended length of the display to a first length when entering the partial view mode at a first time and to 

 The display device of claim 3, wherein the controller is configured to cause the display to display the content in a first portion of the region of the display corresponding to the first length at the first time and to cause the display to display the content in a second portion of the region of the display corresponding to the second length at the second time.
4. The display device of claim 3, wherein the controller is configured to cause the display to display the content in a first portion of the region of the display corresponding to the first length at the first time and to cause the display to display the content in a second portion of the region of the display corresponding to the second length at the second time.
5. The display device of claim 1, wherein the controller is configured to control the roller to periodically rotate to change the extended length of the display when in the partial view mode.
5. The display device of claim 1, wherein the extended length of the display is periodically changed when in the partial view mode.  
6. The display device of claim 5, wherein the controller is configured to control the roller to rotate to change the extended length of the display to a second length when the display has been drawn out to the first length for a time period.
6. The display device of claim 5, wherein the extended length of the display is changed to a second length when the display has been drawn out to the first length for a time period.
7. The display device of claim 6, wherein the controller is configured to change the region in which the content is displayed when the extended length of the display changes.
7. The display device of claim 6, wherein the controller is configured to change the region in which the content is displayed when the extended length of the display changes.  
8. The display device of claim 5, wherein the controller is configured to change a layout of the content on the display when the extended length of the display changes
8. The display device of claim 5, wherein the controller is configured to change a layout of the content on the display when the extended length of the display changes.  
9. The display device of claim 5, wherein the region in which the content is displayed corresponds to an entire
extended region of the display when the extended length changes.
9. The display device of claim 5, wherein the region in which the content is displayed corresponds to an entire extended region of the display when the extended length changes.
10. The display device of claim 1, wherein the controller is configured to change a size of the region depending on the 
changes.

 The display device of claim 1, wherein the controller is configured, in the frame mode, to control the display to: move a set of images in a first direction, re-display at least a portion of the set of images to be displayed in a second direction that is opposite to the
first direction,
11. The display device of claim 1, wherein the controller is configured, in the first mode, to control the display to: move a set of images in a first direction, re-display at least a portion of the set of images to be displayed in a second direction that is opposite to the first direction,
wherein at least a portion of an image
from the set of images is no longer displayed due to moving the set of images to be displayed in the first 
direction, and change a position of the set of images after the re-displayed set of images is to be displayed in the second
direction.
wherein at least a portion of an image from the set of images is no longer displayed due to moving the set of images to be displayed in the first direction, and change a position of the set of images after the re-displayed set of images is to be displayed in the second direction.
12. The display device of claim 1, wherein the controller is configured to control the display to change the region in which content is displayed to a different region of the display that is drawn out from the housing after the partial view mode has been entered for a predetermined time period.
12. The display device of claim 1, wherein the controller is configured to control the display to change the region in which content is displayed to a different region of the display that is drawn out from the housing after the partial view mode has been entered for a predetermined time period.  
13. The display device of claim 1, wherein the controller is configured to control the display to change the region in which content is displayed to a different region of the display that is drawn out from the housing when entering the partial
view mode.
13. The display device of claim 1, wherein the controller is configured to control the display to change the region in which content is displayed to a different region of the display that is drawn out from the housing when entering the partial view mode.  
14. The display device of claim 1, wherein the controller is configured to control the roller to rotate in the first direction or the second direction such that the extended
length of the display in the partial view mode is 20% to 35% of an extended length in a full view mode, wherein the full
view mode draws out the display to a maximum length from the housing.
14. The display device of claim 1, wherein the extended length of the display in the partial view mode is 20% to 35% of an extended length in a full view mode, wherein the full view mode draws out the display to a maximum length from the housing.
 The display device of claim 1, wherein the controller is configured to randomly determine the extended length of the display within a predetermined range when entering the partial view mode.
15. The display device of claim 1, wherein the controller is configured to randomly determine the extended length of the display within a predetermined range when entering the partial view mode.
16. The display device of claim 1, wherein the controller is configured to control the roller to rotate in the first direction or the second direction such that the extended
length of the display when entering the partial view mode from a zero view mode is different from the extended length of the display when entering the partial view mode from a full view mode, wherein the zero view mode retracts the display entirely into the housing, wherein the full view mode draws out the display to a maximum length from the housing.
16. The display device of claim 1, wherein the extended length of the display when entering the partial view mode from a zero view mode is different from the extended length of the display when entering the partial view mode from a full view mode, wherein the zero view mode retracts the display entirely into the housing, wherein the full view mode draws out the display to a maximum length from the housing.
17. The display device of claim 1, wherein the controller is configured to fix a size of the region in which the content is displayed, wherein the fixed size of the region is independent from the extended length of the display.
17. The display device of claim 1, wherein the controller is configured to fix a size of the region in which the content is displayed, wherein the fixed size of the region is independent from the extended length of the display.
18. The display device of claim 17, wherein the controller is configured to move the region in which the content is displayed within a section where the display is drawn out from the housing.
18. The display device of claim 17, wherein the controller is configured to move the region in which the content is displayed within a section where the display is drawn out from the housing.

From the comparison above, it is noted that claim set B is an obvious variant of claim set A because the features of claim set B are recited in claim set A. Claim set A anticipates the features of claim set B.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,114,067 B2, hereinafter Hong, in view of Yun (US Pub. 2018/0342225). 
Regarding claim 19, claim 1 of Hong discloses each and every element of claim 1 of the instant application, however, claim 1 of Hong fails to disclose the limitation wherein the first mode corresponds to a menu mode, a mood mode, a music mode or a clock mode”, as recited in claim 19 of the instant application.
Yun, in for example, figs. 5F, 6A (steps S11-S17), and 8A-8C, with description in [0102]-[0103], teaches a controller 170 that controls a display unit 180 to withdraw a second region 182 (S15) in response to receiving (S13) a menu display command.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yun with the invention of Hong by invoking a partial display mode in respond to activation of a command, such as a menu display command, as taught by Yun, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 19, claim 1 of Hong discloses each and every element of claim 1 of the instant application, however, claim 1 of Hong fails to disclose the limitation “wherein a minimum draw-out length and a maximum draw-out length in the partial view mode from the housing is preset, wherein the controller is further configured to change the extended length of the display to be gradually increased or decreased in a range of the minimum draw-out length and the maximum draw-out length”, as recited in claim 20 of the instant application.
However, Yun, in for example, para. [0099], teaches that a size of a second region 182 can be determined by withdrawal lengths L1 to L4, wherein the controller 170 may adjust the withdrawal lengths according to attributes of content to be displayed, a length adjustment command of a user, etc. or according to received 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yun with the invention of Hong such that withdrawal length of a second display region (182) may be adjusted according to attributes of content to be displayed in the second display region up to a maximum length available for withdrawal from a housing unit (183), as taught by Yun, which constitutes combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Browning (US Patent 9,651,997 B2)-teaches a spatially adjustable display that includes a source image adjuster for invoking visual configuration adjustments to an output image of the spatially adjustable display based on parameters identified in a size model of the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627